Moore, J.
This is a proceeding brought for the purpose of testing the question of whether a woman may hold the office of justice of the peace. Some question is raised as to the method of procedure. The case was heard upon the merits in the court below, and as all parties interested are desirous of having it so disposed of here we will dispose of it upon the merits.
The defendant was elected justice of the peace in the township of Plymouth in this State at the April election in 1919 and duly qualified. She at that time was a citizen of the United States, upwards of 21 years of age and was an elector of the township of Plymouth. The plaintiff was sued before her and moved to quash *246the summons which was issued by her, claiming she could not hold the office.
In the recent case of People v. Barltz, 212 Mich. 580, the question involved was. whether women might serve as jurors in courts of record. In a well considered opinion, written by Justice Stone and approved by all the members of this court, the question was answered in the affirmative. If we apply the principles stated in that ease to the facts in this case the conclusion follows that an affirmative answer must be given to the question, Can a woman otherwise qualified hold the office of justice of the peace in this State?
The judgment of the court below is affirmed, with costs to the defendant.
Steere, C. J., and Wiest, Fellows, Stone, Clark, Bird, and Sharpe, JJ., concurred.